El ¡Juez Asociado SbñoR Hutchison,
emitió la opinión del tribunal.
En el alegato del apelante se sometió sin argumentar una proposición al efecto de que la corte inferior erró al or-denar el archivo del caso por desistimiento. Por este mo-tivo la cuestión no fue discutida en nuestra anterior opinión.. El apelante pide ahora la reconsideración y dice que durante su informe oral citó los artículos 192 y 193 del Código de Enjuiciamiento Civil para demostrar que la corte inferior no podía archivar la acción debido a que el demandante dejó de enmendar la demanda.
Si al desestimar la excepción previa el juez sentencia-dor le hubiese preguntado a! abogado del demandante si de-seaba permiso para enmendar su alegación, y después de haber recibido una respuesta en sentido negativo hubiera desestimado la acción, entonces no hubiera habido duda res-pecto a la facultad de la corte para dictar tal sentencia. 9 *530Cal. Jur., pág. 522, párrafo 14; King v. Montgomery, 50 Cal. 115.
Tal vez después de darle al demandante diez días para enmendar la demanda y dejar éste de hacerlo dentro del término fijado, hubiera sido más apropiada una sentencia sobre las alegaciones o el registro de una sentencia en al-guna otra forma que la adoptada por la corte de distrito. Pero de ser necesario, la moción de desestimación pudo ha-ber sido considerada como una moción pidiendo sentencia sobre las alegaciones, y en ausencia de algo que demuestre qué beneficio podía derivar el demandante por la modifica-ción de la forma de la sentencia apelada, no estamos dis-puestos a llevar a cabo una investigación independiente res-pecto a estos extremos.
No se hizo en la corte inferior insinuación alguna en cuanto a inadvertencia, error o negligencia excusable. Ni en el alegato del apelante ni en la moción de reconsidera-ción hallamos indicación alguna respecto al deseo del ape-lante de enmendar la demanda o de ir al juicio sobre los mé-ritos, aun en caso de que se revocara la sentencia.

Debe denegarse la moción.